UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/14 FORM N-CSR Item 1. Reports to Stockholders. General Municipal Money Market Fund ANNUAL REPORT November 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Information About the Renewal of the Fund’s Management Agreement 42 Board Members Information 44 Officers of the Fund FOR MORE INFORMATION Back Cover General Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for General Municipal Money Market Fund, covering the 12-month period from December 1, 2013, through November 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economy generally gained ground over the reporting period despite a weather-related economic soft patch during the first quarter of 2014.This development sparked bouts of volatility among longer term bonds, but short-term rates and yields of money market instruments remained steady, anchored near historical lows by an unchanged federal funds rate. In addition, a degree of uncertainty was removed from the money markets over the summer when the Securities and Exchange Commission issued new rules governing some funds, but the immediate impact on the market was muted when regulators delayed implementation for two years. In our view, stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth portend well for the U.S. economy. While some longer term financial assets are likely to benefit from a more robust recovery, the possibility of higher inflation and rising long-term interest rates suggests that selectivity could become a more important determinant of investment success. As always, we urge you to talk regularly with your financial advisor to assess the potential impact of these and other developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation December 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2013, through November 30, 2014, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2014, General Municipal Money Market Fund’s Class A and Class B shares produced yields of 0.00% and 0.00%, respectively.Taking into account the effects of compounding, the fund’s Class A and Class B shares produced effective yields of 0.00% and 0.00%, respectively. 1 The U.S. economic recovery accelerated and the Federal Reserve Board (the “Fed”) ended its quantitative easing program in 2014, but the overnight federal funds rate was left unchanged near historical lows. Consequently, tax-exempt money market yields also remained low throughout the reporting period. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital and the maintenance of liquidity.To pursue its goal, the fund normally invests substantially all of its net assets in short-term, high-quality municipal obligations that provide income exempt from federal income taxes.The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by investing substantially all of the fund’s net assets in high-quality, short-term municipal obligations throughout the United States and its territories that provide income exempt from federal income tax. Second, we actively manage the fund’s average maturity based on our anticipation of supply-and-demand changes in the short-term municipal marketplace and interest-rate cycles while anticipating liquidity needs. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) increase in new-issue supply competing for investor interest. New securities are generally issued with maturities in the one-year range, which in turn may lengthen the fund’s average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the fund’s average maturity to maintain then-current yields for as long as we believe practical. At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Yields Stayed Low despite Accelerating Economic Recovery While yields of municipal money market securities remained anchored throughout the reporting period by an unchanged federal funds rate between 0% and 0.25%, an accelerating economic recovery and the Fed’s decision to taper its quantitative easing program drove yields of 10-year U.S. Treasury securities above 3% by year-end. However, unusually severe winter weather caused U.S. GDP to contract during the first quarter of 2014, and investors worried about economic and political instability in overseas markets. In response, longer term interest rates fell significantly. The economic recovery resumed in the spring, as evidenced by a 4.6% annualized GDP growth rate for the second quarter and an estimated 3.9% annualized growth rate for the third quarter.Yet, supply-and-demand dynamics persisted in dampening yields. The tax-exempt note market continued to experience strong demand, while issuance declined as issuers’ needs for short-term financing decreased in the recovering economy. Robust investor demand and a more limited supply of new instruments also kept yields on variable rate demand notes (“VRDNs”) near historical lows. Municipal credit quality continued to improve as most states and many local governments recovered slowly from the recession. Most notably, state general funds have shown consecutive quarters of growth in personal income taxes and sales taxes. Credit Selection Remained Paramount Most municipal money market funds have maintained short weighted average maturities compared to historical averages due to narrow yield differences along the market’s maturity range.The fund was no exception, as we continued to set its 4 weighted average maturity in a position consistent with industry averages. Changes to the regulations governing some money market funds—which were announced in July but are not effective until 2016—also contributed to relatively cautious investment postures. As always, well-researched credit selection remained paramount over the reporting period.We continued to favor state general obligation bonds; essential-service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various healthcare and education issuers with stable credit characteristics. Fed Remains Committed to Low Short-Term Rates Although the U.S. economic recovery gained momentum and the Fed ended its quantitative easing program, monetary policymakers have made clear that short-term interest rates are likely to remain near current levels “for a considerable time.” The Fed reiterated that it will monitor progress toward its objectives of full employment and a 2% inflation rate, and depending on prevailing economic conditions, it may keep rates low even after those targets are reached.Therefore we have continued to focus on preservation of capital and liquidity. December 15, 2014 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided for the fund’s Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, fund yields for Class A and Class B would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General Municipal Money Market Fund from June 1, 2014 to November 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2014 Class A Class B Expenses paid per $1,000 † $ .55 $ .50 Ending value (after expenses) $ 1,000.00 $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2014 Class A Class B Expenses paid per $1,000 † $ .56 $ .51 Ending value (after expenses) $ 1,024.52 $ 1,024.57 † Expenses are equal to the fund’s annualized expense ratio of .11% for Class A and .10% for Class B, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2014 Short-Term Coupon Maturity Principal Investments—100.3% Rate (%) Date Amount ($) Value ($) Alabama—.6% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.08 12/7/14 5,000,000 a 5,000,000 Arizona—2.7% Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.07 12/7/14 7,600,000 a 7,600,000 Phoenix Industrial Development Authority, Health Care Facilities Revenue (Mayo Clinic) (Liquidity Facility; Wells Fargo Bank) 0.03 12/1/14 15,700,000 a 15,700,000 California—4.5% Big Bear Lake, IDR (Southwest Gas Corporation Project) (LOC; Wells Fargo Bank) 0.06 12/7/14 20,000,000 a 20,000,000 California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.09 12/7/14 3,625,000 a 3,625,000 California Pollution Control Financing Authority, SWDR (Napa Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.08 12/7/14 1,300,000 a 1,300,000 California Pollution Control Financing Authority, SWDR (Sierra Pacific Industries Project) (LOC; Wells Fargo Bank) 0.08 12/7/14 6,000,000 a 6,000,000 California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company, Inc. Project) (LOC; Union Bank NA) 0.08 12/7/14 3,555,000 a 3,555,000 California Pollution Control Financing Authority, SWDR (West Valley MRF, LLC Project) (LOC; Union Bank NA) 0.08 12/7/14 4,200,000 a 4,200,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado—8.3% Branch Banking and Trust Co. Municipal Trust (Series 2027) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.09 12/7/14 10,085,000 a,b,c 10,085,000 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) (Citigroup ROCS, Series RR II R-14085) (Liquidity Facility; Citibank NA) 0.11 12/7/14 4,700,000 a,b,c 4,700,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; FHLB) 0.05 12/7/14 10,900,000 a 10,900,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1129 X) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.13 12/7/14 3,770,000 a,b,c 3,770,000 RBC Municipal Products Inc. Trust (Series E-25) (City and County of Denver, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.06 12/7/14 15,000,000 a,b,c 15,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.05 12/7/14 26,365,000 a 26,365,000 Connecticut—.5% Bridgeport, GO Notes, TAN 2.00 2/19/15 4,000,000 4,016,516 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida—9.0% Branch Banking and Trust Co. Municipal Trust (Series 2042) (Collier County School Board, COP, Refunding (Master Lease-Purchase Agreement)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.09 12/7/14 9,000,000 a,b,c 9,000,000 Broward County Health Facilities Authority, Revenue (Henderson Mental Health Center, Inc. Project) (LOC; Northern Trust Company) 0.07 12/7/14 1,300,000 a 1,300,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.06 12/7/14 13,230,000 a 13,230,000 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.10 12/9/14 10,000,000 10,000,000 Miami-Dade County, Aviation Revenue (Miami-Dade International Airport) (Eagle Series 2013-0016) (Liquidity Facility; Citibank NA) 0.08 12/7/14 6,500,000 a,b,c 6,500,000 Palm Beach County School District, GO Notes, TAN 1.25 1/30/15 25,000,000 25,047,717 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.12 1/7/15 2,500,000 2,500,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.09 1/8/15 10,000,000 10,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—1.1% Illinois Development Finance Authority, Revenue (McCormick Theological Seminary Project) (LOC; Northern Trust Company) 0.07 12/7/14 4,500,000 a 4,500,000 Illinois Development Finance Authority, Revenue (Presbyterian Homes Two Arbor Lane Project) (LOC; Northern Trust Company) 0.05 12/7/14 5,000,000 a 5,000,000 Indiana—.2% Fort Wayne, EDR (Park Center Project) (LOC; PNC Bank NA) 0.06 12/7/14 1,485,000 a 1,485,000 Kansas—1.3% Wichita, GO Temporary Notes 0.30 10/15/15 11,000,000 11,002,300 Kentucky—1.5% Carroll County, Environmental Facilities Revenue, Refunding (Kentucky Utilities Company Project) (LOC; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.05 12/7/14 10,000,000 a 10,000,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 8/1/15 3,000,000 3,015,381 Louisiana—4.2% Ascension Parish, Revenue (BASF Corporation Project) 0.14 12/7/14 10,000,000 a 10,000,000 Ascension Parish, Revenue, CP (BASF SE) 0.21 2/12/15 5,000,000 5,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.04 12/7/14 11,000,000 a 11,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; JPMorgan Chase Bank) 0.14 12/7/14 1,730,000 a 1,730,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana (continued) Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.04 12/7/14 8,710,000 a 8,710,000 Maryland—.4% Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Trust) 0.14 12/7/14 3,355,000 a 3,355,000 Massachusetts—7.1% Massachusetts Development Finance Agency, Revenue (Checon Corporation Issue) (LOC; Bank of America) 0.20 12/7/14 2,475,000 a 2,475,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.03 12/1/14 12,425,000 a 12,425,000 Massachusetts Port Authority, Special Project Revenue, Refunding (Harborside Hyatt Conference Center and Hotel Project) (LOC; U.S. Bank NA) 0.05 12/7/14 7,500,000 a 7,500,000 Massachusetts School Building Authority, Subordinated Dedicated Sales Tax BAN 5.00 7/16/15 8,000,000 8,242,541 University of Massachusetts Building Authority, Project Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.06 12/7/14 30,000,000 a 30,000,000 Minnesota—1.9% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.06 12/7/14 7,000,000 a 7,000,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 2,000,000 2,014,969 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.08 12/16/14 7,000,000 7,000,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Mississippi—2.6% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.04 12/1/14 9,100,000 a 9,100,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.04 12/1/14 1,000,000 a 1,000,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.04 12/1/14 12,000,000 a 12,000,000 Missouri—5.0% Platte County Industrial Development Authority, IDR (Complete Home Concepts Project) (LOC; U.S. Bank NA) 0.06 12/7/14 6,405,000 a 6,405,000 RBC Municipal Products Inc. Trust (Series E-40) (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke’s Health System, Inc.)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.04 12/7/14 10,000,000 a,b,c 10,000,000 RBC Municipal Products Inc. Trust (Series E-47) (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.04 12/7/14 25,000,000 a,b,c 25,000,000 Saint Louis Industrial Development Authority, MFHR (Minerva Place Apartments) (LOC; FHLMC) 0.06 12/7/14 1,530,000 a 1,530,000 Nebraska—.6% Lincoln, Electric System Revenue, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.07 12/9/14 5,000,000 5,000,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada—1.2% Clark County, IDR, Refunding (Southwest Gas Corporation Project) (LOC; Wells Fargo Bank) 0.05 12/7/14 10,000,000 a 10,000,000 New Hampshire—1.2% New Hampshire, GO Capital Improvement Notes 5.00 2/1/15 3,000,000 3,024,709 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) 0.09 12/1/14 6,200,000 a 6,200,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.09 12/1/14 1,010,000 a 1,010,000 New Jersey—1.5% Monroe Township, GO Notes, BAN 1.00 2/6/15 8,000,000 8,011,131 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 4,800,000 4,814,511 New York—5.8% Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.09 12/7/14 5,555,000 a 5,555,000 Nassau County Industrial Development Agency, IDR (The Jade Corporation Project) (LOC; M&T Trust) 0.18 12/7/14 3,350,000 a 3,350,000 New York City Housing Development Corporation, MFMR (Susan’s Court) (LOC; Citibank NA) 0.05 12/7/14 11,000,000 a 11,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.09 12/7/14 5,100,000 a 5,100,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Royal Bank of Canada) 0.06 12/1/14 2,500,000 a 2,500,000 Riverhead Industrial Development Agency, Civic Facility Revenue (Central Suffolk Hospital Project) (LOC; M&T Trust) 0.07 12/7/14 6,800,000 a 6,800,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.09 12/7/14 5,035,000 a 5,035,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.20 12/7/14 10,000,000 a 10,000,000 North Carolina—1.2% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.04 12/7/14 10,000,000 a 10,000,000 North Dakota—.3% North Dakota Rural Water Finance Corporation, Public Projects Construction Notes 1.00 5/1/15 2,500,000 2,507,529 Ohio—1.3% Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; JPMorgan Chase Bank) 0.11 12/7/14 195,000 a 195,000 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 10,900,000 10,946,107 Pennsylvania—8.7% Adams County Industrial Development Authority, Revenue (The Brethren Home Community Project) (LOC; PNC Bank NA) 0.04 12/7/14 2,900,000 a 2,900,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Berks County Industrial Development Authority, Revenue (KTB Real Estate Partnership Project) (LOC; M&T Trust) 0.24 12/7/14 900,000 a 900,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1021) (Pennsylvania Higher Education Facilities Authority, Revenue (Student Association, Inc. Student Housing Project at California University of Pennsylvania)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.14 12/7/14 30,720,000 a,b,c 30,720,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.09 12/7/14 5,200,000 a 5,200,000 Jackson Township Industrial Development Authority, Revenue (Everlast Roofing, Inc. Project) (LOC; M&T Trust) 0.24 12/7/14 2,890,000 a 2,890,000 Northumberland County Industrial Development Authority, Revenue (Drug Plastics and Glass Company Project) (LOC; Wells Fargo Bank) 0.24 12/7/14 370,000 a 370,000 Pennsylvania Housing Finance Agency, SFMR (LOC; Sumitomo Mitsui Trust Bank, Ltd.) 0.05 12/7/14 17,905,000 a 17,905,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.13 12/7/14 8,300,000 a 8,300,000 Tioga County Industrial Development Authority, Student Housing Revenue, BAN (Mansfield Auxiliary Corporation Student Housing Project at Mansfield University of Pennsylvania) 1.00 3/13/15 5,000,000 5,010,093 The Fund 15 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina—2.1% Darlington County School District, GO Advanced Refunding and Improvement Bonds 2.00 3/1/15 5,000,000 5,023,298 Orangeburg County Consolidated School District Four, GO Notes (Refunding and Improvement Bonds) 5.00 2/1/15 1,170,000 1,179,484 South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in Tax Anticipation Notes (General Obligations) of Certain South Carolina School Districts) 1.00 4/15/15 12,000,000 12,039,143 Tennessee—10.3% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.04 12/7/14 34,000,000 a 34,000,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.08 12/1/14 8,100,000 a 8,100,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.08 12/7/14 2,505,000 a 2,505,000 Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.06 12/11/14 10,000,000 10,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.08 2/18/15 10,000,000 10,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Sumitomo Mitsui Trust Bank, Ltd.) 0.08 1/14/15 7,500,000 7,500,000 16 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee (continued) Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.08 12/1/14 2,790,000 a 2,790,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.04 12/7/14 14,000,000 a 14,000,000 Texas—11.9% Deutsche Bank Spears/Lifers Trust (Series DBE-1003) (Texas Department of Housing and Community Affairs, MFHR (East Tex Pines Apartments)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.23 12/7/14 9,690,000 a,b,c 9,690,000 El Paso, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 12/16/14 6,000,000 6,000,000 El Paso, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 1/16/15 5,000,000 5,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.12 2/19/15 10,000,000 10,000,000 Fort Worth, Combination Tax and Limited Surplus Revenue (Certificates of Obligation) 4.00 3/1/15 600,000 605,726 Fort Worth, Combination Tax and Revenue (Certificates of Obligation) 5.00 3/1/15 4,475,000 4,529,085 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.05 12/7/14 15,000,000 a 15,000,000 The Fund 17 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.05 12/7/14 13,000,000 a 13,000,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.21 2/12/15 5,000,000 5,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.04 12/7/14 13,700,000 a 13,700,000 San Antonio, Electric and Gas Systems Junior Lien Revenue (Liquidity Facility; Royal Bank of Canada) 0.05 12/7/14 8,500,000 a 8,500,000 San Antonio Independent School District, CP (Liquidity Facility; Royal Bank of Canada) 0.08 1/14/15 6,250,000 6,250,000 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 0.09 12/7/14 4,715,000 a 4,715,000 Virginia—.3% Emporia Industrial Development Authority, IDR (Toll VA III, L.P. Project) (LOC; Bank of America) 0.18 12/7/14 2,305,000 a 2,305,000 Wisconsin—3.0% Middleton, Note Anticipation Notes 1.50 12/15/15 4,000,000 4,019,680 Milwaukee Area Technical College District, GO Promissory Notes 1.50 6/1/15 3,565,000 3,588,648 PMA Levy and Aid Anticipation Notes Program, Note Participations 1.00 10/23/15 6,000,000 6,040,083 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.14 1/7/15 6,000,000 6,000,000 18 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin (continued) Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; FHLB) 0.07 12/7/14 6,325,000 a 6,325,000 Total Investments (cost $858,533,651) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at November 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2014, these securities amounted to $124,465,000 or 14.5% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Portfolio Summary (Unaudited) † Value (%) Value (%) Education 17.5 Special Tax 3.3 Industrial 14.7 Utility-Water and Sewer 2.9 Health Care 13.2 Pollution Control 2.2 Housing 12.5 Resource Recovery 1.8 City 5.7 Lease .6 Utility-Electric 4.8 State/Territory .4 County 4.7 Other 11.8 Transportation Services 4.2 † Based on net assets. The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES November 30, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments 858,533,651 858,533,651 Cash 1,111,315 Interest receivable 636,105 Prepaid expenses 42,006 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 68,630 Payable for investment securities purchased 4,019,680 Accrued expenses 39,809 Net Assets ($) Composition of Net Assets ($): Paid-in capital 856,197,421 Accumulated net realized gain (loss) on investments (2,463 ) Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 49,670,423 806,524,535 Shares Outstanding 49,687,032 806,794,449 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended November 30, 2014 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 4,033,454 Shareholder servicing costs—Note 1 and Note 2(c) 2,292,911 Distribution and prospectus fees—Note 2(b) 1,537,151 Registration fees 104,803 Professional fees 73,178 Custodian fees—Note 2(c) 68,617 Directors’ fees and expenses—Note 2(d) 36,519 Prospectus and shareholders’ reports 20,710 Miscellaneous 43,110 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (7,302,263 ) Less—reduction in fees due to earnings credits—Note 2(c) (16 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2014 2013 Operations ($): Investment Income—Net, representing net increase in net assets resulting from operations Dividends to Shareholders from ($): Investment income—net: Class A (15 ) (15 ) Class B (275 ) (274 ) Total Dividends ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A 96,539,140 144,235,463 Class B 1,439,339,766 1,524,167,550 Dividends reinvested: Class A 15 15 Class B 273 259 Cost of shares redeemed: Class A (96,419,616 ) (170,210,547 ) Class B (1,322,994,321 ) (1,620,080,681 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 739,729,701 861,617,642 End of Period See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended November 30, Class A Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) b .00 .00 .00 .00 .00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 .61 .63 .63 .61 Ratio of net expenses to average net assets .11 .16 .22 .27 .37 Ratio of net investment income to average net assets b .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 49,670 49,548 75,520 56,850 64,035 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 24 Year Ended November 30, Class B Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) b .00 .00 .00 .00 .00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.05 1.05 1.05 1.05 Ratio of net expenses to average net assets .11 .17 .22 .27 .37 Ratio of net investment income to average net assets b .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 806,525 690,181 786,097 650,946 614,467 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: General Municipal Money Market Fund (the “fund”) is the sole diversified series of General Municipal Money Market Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company.The fund’s investment objective is to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge.The fund is authorized to issue 20.5 billion shares of $.001 par value Common Stock. The fund currently offers two classes of shares: Class A (15 billion shares authorized) and Class B (5.5 billion shares authorized). Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (securities dealers, financial institutions or other industry professionals) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended November 30, 2014, sub-accounting service fees amounted to $377,398 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 26 It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2014 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 858,533,651 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. 28 At November 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2014, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended November 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) At November 30, 2014, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover of $2,463 is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2014. If not applied, the carryover expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2014 and November 30, 2013 were as follows: tax-exempt income $290 and $289, respectively. At November 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of the fund (excluding taxes, brokerage commissions and extraordinary expenses) exceed 1 1 / 2 % of the value of the 30 fund’s average daily net assets, the fund may deduct from payments to be made to the Manager, or the Manager will bear, such excess expense. During the period ended November 30, 2014, there was no reduction in expenses pursuant to the Agreement. The Manager has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $7,302,263 during the period ended November 30, 2014. (b) Under the Distribution Plan with respect to Class B, adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the costs of preparing, printing and distributing prospectuses and statements of additional information and of implementing and operating the Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund the greater of $100,000 or .005% of the average daily net assets of Class B. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing its shares at an annual rate not to exceed .20% of the value of its average daily net assets. During the period ended November 30, 2014, Class B shares were charged $1,537,151 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A (the “Class A Shareholder Services Plan”), Class A shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the average daily net assets of its shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2014, Class A shares were charged $21,136 pursuant to the Class A Shareholder Services Plan. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) Under the Shareholder Services Plan with respect to Class B (the “Class B Shareholder Services Plan”), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of its shares for servicing shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2014, Class B shares were charged $1,886,991 pursuant to the Class B Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2014, the fund was charged $6,395 for transfer agency services and $252 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $16. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2014, the fund was charged $68,617 pursuant to the custody agreement. 32 The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended November 30, 2014, the fund was charged $183 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended November 30, 2014, the fund was charged $7,919 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $352,562, Distribution Plan fees $132,969, Shareholder Services Plan fees $202,179, custodian fees $31,314, Chief Compliance Officer fees $1,234 and transfer agency fees $1,209, which are offset against an expense reimbursement currently in effect in the amount of $652,837. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended November 30, 2014, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $544,570,000 and $336,440,000, respectively. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Regulatory Developments: On July 23, 2014, the SEC adopted amendments to the rules that govern money market mutual funds. In part, the amendments will require structural changes to most types of money market funds to one extent or another; however, the SEC provided for an extended two-year transition period to comply with such structural requirements. At this time, management is evaluating the reforms adopted and the manner for implementing these reforms over time and its impact on the financial statements. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors General Municipal Money Market Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of General Municipal Money Market Fund (the sole series comprising General Municipal Money Market Funds, Inc.) as of November 30, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2014 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of General Municipal Money Market Fund at November 30, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York January 28, 2015 The Fund 35 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended November 30, 2014 as “exempt-interest dividends” (not generally subject to regular federal income tax). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s exempt-interest dividends paid for the 2014 calendar year on Form 1099-DIV, which will be mailed in early 2015. 36 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 22, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was one or two basis points below the Performance Group and Performance Universe medians for the various periods, except for the five-year period when the fund’s performance was at the Performance Group and Performance Universe medians and the ten-year period when the fund’s performance was above the Performance Universe median. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was below the Expense Group median and above the Expense Universe median and the fund’s total expenses were approximately at the Expense Group and Expense Universe medians.The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. 38 Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund (the “Similar Funds”), and explained the nature of the Similar Funds.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver and expense reimbursement arrangement and its effect on the profitability of Dreyfus and its affiliates. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s relative performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 40 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance measures; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (63) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5Years: • Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 46 ————— Peggy C. Davis (71) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 52 ————— Diane Dunst (75) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques (1999-present) No. of Portfolios for which Board Member Serves: 14 42 Nathan Leventhal (71) Board Member (1989) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 ————— Robin A. Melvin (51) Board Member (2012) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L.Alexander, Jr., Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 43 OFFICERS OF THE FUND (Unaudited) 44 The Fund 45 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $ 31,594 in 2013 and $32,226 in 2014. (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,000 in 2013 and $6,120 in 2014. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,220 in 2013 and $3,578 in 2014. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; and (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $97 in 2013 and $201 in 2014. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2013 and $0 in 2014. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
